Citation Nr: 1807215	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to January 1964.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  The Board observes that a claim for a TDIU is part and parcel of any claim for an increased rating; consequently, the Board has characterized the matters on appeal as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran's condition appears to have worsened since his most recent VA examination.  Compare VA Examination, 3 (Apr. 15, 2014) (noting that the Veteran did not have a pulmonary disease), with Private Treatment Records, 5 (Oct. 16, 2017) (noting that the Veteran now has a pulmonary disease).  

Consequently, a remand is necessary to afford him a more contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Whereas the claim for a TDIU is inextricably intertwined with the initial compensable rating claim, it must also be remanded.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity and symptoms of his service-connected asbestosis.  The examiner should also address the functional impact of this disability.

3.  Then re-adjudicate the claims.  If the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

